REASONS FOR ALLOWANCE
Claims 1, 3-8, 10-12 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, including but not limited to a catalyst for crosslinking in the presence of atmospheric moisture.
Claims 3-8, 10-12 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Ritter (US 8,071,708).
Ritter teaches a process of performing a click reaction (col. 3, ln. 61-67) where a compound having a carbon-carbon triple bond is reacted with a compound having azide groups where the compounds include organosilicon compounds (col. 4, ln. 1-20). Ritter teaches an example where a α,ω-ethynyl terminated polydimethylsiloxane (corresponding to the claimed functionalized polymer bearing a first functional group) is reacted with a α,ω-(3-azidopropyl)-functional polyorganosiloxane (corresponding to the claimed functionalized silane bearing a second functional group) are reacted in the presence of a copper(I) catalyst (col. 15, ln. 40-col. 16, ln. 4). The claims are allowable because Ritter fails to teach a moisture curing catalyst.

Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764